Case 2:19-cv-11889-VAR-APP ECF No. 50, PageID.1039 Filed 12/29/20 Page 1 of 4


                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

GARY LIN, STEVE CRAWFORD, and
FORREST SCHUCK individually and on
behalf of all others similarly situated,

             Plaintiffs,                              Case No. 19-cv-11889
                                                      Hon. Victoria A. Roberts
vs.

CRAIN COMMUNICATIONS, INC.,

             Defendant.
                                              /

 HEDIN HALL LLP                            HONIGMAN LLP
 Frank S. Hedin                            J. Michael Huget (P39150)
 David W. Hall                             Jeffrey K. Lamb (P76738)
 1395 Brickell Ave., Suite 900             Robert M. Riley (P72290)
 Miami, FL 33131                           Jad Sheikali (IL Bar 6324641)
 Tel: (305) 357-2107                       2290 First National Building
 fhedin@hedinhall.com                      660 Woodward Ave.
 dhall@hedinhall.com                       Detroit, MI 48226-3506
                                           Tel: (313) 465-7000
 BURSOR & FISHER, P.A.                     mhuget@honigman.com
 Joseph I. Marchese                        jlamb@honigman.com
 Philip L. Fraietta                        rriley@honigman.com
 888 Seventh Ave.                          jsheikali@honigman.com
 New York, NY 10019
 Tel: (646) 837-7150                       Attorneys for Crain Communications, Inc.
 jmarchese@bursor.com
 pfraietta@bursor.com

 BARBAT, MANSOUR & SUCIU PLLC
 Nick Suciu III (P72052)
 1644 Bracken Rd.
 Bloomfield Hills, MI 48302
 Tel: (313) 303-3472
 nicksuciu@bmslawyers.com

 Attorneys for Plaintiffs
                                                  /
Case 2:19-cv-11889-VAR-APP ECF No. 50, PageID.1040 Filed 12/29/20 Page 2 of 4




    STIPULATED ORDER REGARDING DISCOVERY DISPUTES AND
                        SCHEDULE

        This matter is before the Court on the Stipulation of Plaintiffs and Defendant.

        On December 1, 2020, the Court held a status conference, which resolved a

number of discovery disputes;

        Accordingly, the Court orders:

        1.      Plaintiffs’ motion to compel production of documents responsive to

Request for Production No. 2 is GRANTED. Defendant must produce all contracts

and other agreements entered into between it and any other entity, including but not

limited to data mining, data aggregation, data cooperative, marketing and publishing

companies, including but not limited to Specialists Marketing Services, Inc., Acxiom

Corporation, Experian Marketing Solutions, Inc., Wiland, Inc., Epsilon Data

Management, LLC d/b/a Abacus Alliance, Dataline, Inc., Dunn Data Company,

Direct Access Marketing Services, i-Behavior, Inc., Blue Hill Marketing Solutions

d/b/a LiftEngine, and NextAction Cooperative, that pertain to the transmission of

Autoweek magazine subscriber data during the time period of June 25, 2016 and July

30, 2016.

        2.      Plaintiffs’ motion to compel a response to Interrogatory No. 5 is

GRANTED. Defendant must identify all entities to which it transmitted Autoweek

magazine subscriber data during the time period June 25, 2016 to July 30, 2016.



                                           1
Error! Unknown document property name.
Case 2:19-cv-11889-VAR-APP ECF No. 50, PageID.1041 Filed 12/29/20 Page 3 of 4




       3.      Plaintiffs’ motion to compel production of litigation holds in response

to Request for Production No. 20 is DENIED.

       4.      Defendant’s motion for a protective order is GRANTED IN PART and

DENIED IN PART. Specifically:

               (a)    Defendant must designate a representative to testify regarding

Topics 4-12, but only as they pertain to the transmission or receipt of Autoweek

magazine subscriber data during the time period of June 25, 2016 to July 30, 2016.

               (b)    Defendant must designate a representative to testify regarding Topics 13-

15, to the extent those Topics relate to any enrollment by Plaintiffs in an Autoweek magazine

subscription covering the time period June 25, 2016 to July 30, 2016, and to the extent information

concerning past Autoweek subscriptions may have been disclosed during the time period June 25,

2016 to July 30, 2016, as reflected by records and information available to Crain.

               (c)    Defendant must designate a representative to testify regarding

Topic 21, but only to the extent the underlying interrogatories relate to the claims of

the individual named plaintiffs, with respect to Autoweek magazine, from the time

period of June 25, 2016 to July 30, 2016.

               (d)    Defendant must designate a representative to testify regarding

Topics 23-25, but only to the extent those Topics relate to nonprivileged

communications,        including     communications        with     third   parties    regarding

preservation obligations, if any, and only to the extent those Topics relate to
Case 2:19-cv-11889-VAR-APP ECF No. 50, PageID.1042 Filed 12/29/20 Page 4 of 4




documents and information concerning Autoweek magazine and the time period June

25, 2016 to July 30, 2016.

      5.     Defendant must make its supplemental document production on or

before January 5, 2021.

      6.     The deadline to complete Phase I discovery is extended through the

close of business January 29, 2021.



Date: 12/29/2020               s/ Victoria A. Roberts
                               HON. VICTORIA A. ROBERTS
                               U.S. DISTRICT COURT JUDGE

STIPULATED:

 /s/ Philip L. Fraietta                   /s/ Jeffrey K. Lamb
Joseph I. Marchese                        J. Michael Huget
Philip L. Fraietta                        Jeffrey K. Lamb
Frank S. Hedin                            Robert M. Riley
Nick Suciu III
                                          Counsel for Defendant
Counsel for Plaintiffs
